Fourth Court of Appeals
                                   San Antonio, Texas
                                         JUDGMENT
                                      No. 04-20-00143-CV

RANCHO VIEJO CATTLE COMPANY, LTD. and Rancho Viejo Waste Management, LLC,
                          Appellants

                                                 v.

                              ANB CATTLE COMPANY, LTD.,
                                       Appellee

                   From the 49th Judicial District Court, Webb County, Texas
                             Trial Court No. 2014CVQ-000162-D1
                          Honorable Jose A. Lopez, Judge Presiding

           BEFORE JUSTICE ALVAREZ, JUSTICE RIOS, AND JUSTICE WATKINS

        In accordance with this court’s opinion of this date, the part of the trial court’s judgment
declaring appellee ANB Cattle Company, Ltd. is a cotenant in the surface estates of Surveys 112
and 2366 in Webb County, Texas is AFFIRMED.

         The part of the trial court’s judgment declaring appellants Rancho Viejo Cattle Company,
Ltd. and Rancho Viejo Waste Management, LLC have no legal authority to use Surveys 112 and
2366 in Webb County, Texas, as sites for solid waste landfill facilities without appellee ANB
Cattle Company, Ltd.’s authorization and consent is REVERSED and the case is REMANDED to
the trial court for further proceedings consistent with this court’s opinion.

       The part of the trial court’s judgment limiting appellants Rancho Viejo Cattle Company,
Ltd. and Rancho Viejo Waste Management, LLC’s use of the surface estates of Surveys 112 and
2366 in Webb County, Texas, to hunting and grazing is REVERSED and judgment is RENDERED
that:

       •    Rancho Viejo Cattle Company, Ltd. and Rancho Viejo Waste Management, LLC’s use
            of the surface of Surveys 112 and 2366 in Webb County, Texas, is not restricted to
            hunting and grazing only.

        The part of the trial court’s judgment declaring appellants Rancho Viejo Cattle Company,
Ltd. and Rancho Viejo Waste Management, LLC, as fiduciaries of appellee ANB Cattle Company,
Ltd., have no legal authority to impair, inhibit, or destroy appellee ANB Cattle Company, Ltd.’s
                                                                                  04-20-00143-CV


ability to obtain its share of the contemplated benefits from the surface use of Surveys 112 and
2366 in Webb County, Texas, in the development of the underlying mineral estates is REVERSED
and the case is REMANDED to the trial court for further proceedings consistent with this opinion.

       It is ORDERED that each party bears its own costs on appeal.

       SIGNED September 29, 2021.


                                                _____________________________
                                                Irene Rios, Justice




                                              -2-